83820: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35376: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83820


Short Caption:NOLAN VS. MILEYCourt:Supreme Court


Related Case(s):83616


Lower Court Case(s):Clark Co. - Eighth Judicial District - A820190Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRicky Nolan
					In Proper Person
				


RespondentKatlyn M. BradyAaron D. Ford
							(Attorney General/Carson City)
						Christopher M. Guy
							(Attorney General/Las Vegas)
						


RespondentStefany Ann MileyAaron D. Ford
							(Attorney General/Carson City)
						Christopher M. Guy
							(Attorney General/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/22/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


11/22/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-33507




11/22/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-33509




12/02/2021Transcript RequestFiled Proper Person's Request for Transcript of Proceedings. Transcripts requested: 6/15/21.  To Court Reporter: Unknown. (SC)21-34403




12/07/2021Docketing StatementFiled Proper Person's Civil Docketing Statement. (SC)21-34905




12/13/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  NNP21-EC/KP/DH  (SC)21-35376





Combined Case View